Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 1 of 9 PageID 811




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

   CLIFTON PICTON, Individually and
   on behalf of all others similarly situated,

           Plaintiff,
   v.                                                     CASE NO.: 6:19-cv-196-Orl-31-DCI

   GREENWAY CHRYSLER-JEEP-DODGE, INC
   D/B/A GREENWAY DODGE CHRYSLER JEEP,

         Defendant.
   ________________________________________________/

                  DEFENDANT’S AMENDED ANSWERS TO PLAINTIFF’S
                         FIRST SET OF INTERROGATORIES

            Defendant, Greenway Chrysler-Jeep-Dodge, Inc., d/b/a Greenway Dodge Chrysler

    Jeep (“Defendant”), pursuant to Rule 33, Federal Rules of Civil Procedure and the

    agreements reached by the Parties via conferral on May 7, 2019, hereby amends its

    responses to Plaintiff’s First Set of Interrogatories to Defendant, and states:

                                OBJECTIONS TO DEFINITIONS

           Withdrawn based on agreed narrowed definition of Prerecorded Messages and the

   Parties’ agreement that the full lead lists will be produced, and a protocol negotiated to

   produce sample documents from each category of potential class member and memorialized

   in email correspondence between counsel dated May 7 through 16. Plaintiffs also agreed to

   accept the lead lists as confidential, not to be shared with third parties, only to be used

   reasonably for purposed of this litigation, and to be returned or destroyed at the conclusion of

   this case.
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 2 of 9 PageID 812




                             ANSWERS TO INTERROGATORIES

          1.      Identify every insurance agreement under which an insurance business may
   be liable to satisfy all or part of a possible judgment against You in this action or to
   indemnify or reimburse for payments made to satisfy the judgment irrespective of whether
   You have, or intend to, make such a claim.

          ANSWER: None at this time.

           2.     Identify the total number of Prerecorded Messages that have been sent. For
   each Prerecorded Message, please identify the date, content, and telephone number of the
   recipient of the Prerecorded Message, and describe how the Prerecorded Messages were
   sent, including a description of the equipment used to obtain, store, and send messages to
   each telephone number.

            AMENDED ANSWER: Unknown at this time. Defendant hired a third-party marketing
   company via contract produced as Bates Number GREENWAY 0001, to, among other things,
   send prerecorded voice messages to certain customers’ voicemail inboxes without making a
   call to the individual’s telephone.

           3.     Describe in detail the method or process by which Prerecorded Messages
   were sent. Your response should include, but not be limited to, a description of each stage of
   the transmission process for the Prerecorded Messages.

          ANSWER: Defendant hired a third-party marketing company via contract produced as
          Bates Number GREENWAY 0001, to, among other things, send prerecorded voice
          messages to certain customers’ voicemail inboxes without making a call to the
          individual’s telephone. Defendant is without knowledge as to the detailed method or
          process by which the third-party vendor sent the Prerecorded Messages.

           4.     Describe in detail the method or process by which You or anyone on Your
   behalf collected or obtained Plaintiff’s telephone number.

           ANSWER: Plaintiff engaged in business activities with Defendant during which
   Plaintiff provided his phone number to Defendant on various forms that Plaintiff filled out
   without any indication he was providing Defendant his phone number with any conditions,
   including but not limited to, an objection to receiving marketing communications. All of the
   documents associated with the service of Plaintiff’s vehicle were produced as Bates
   Numbers GREENWAY 0002 – GREENWAY 0012.

           Moreover, Plaintiff’s business interactions with Defendant were and are subject to
   Defendant’s privacy policy, which is publicly available at the following URL:
   https://www.greenwaychryslerjeepdodge.com/privacy-policy, and contains an express
   consent to receive marketing communications, expressly including automated calls.




                                                 2
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 3 of 9 PageID 813




           5.      Describe in detail the method or process by which the Subject Prerecorded
   Messages were sent. Your response should include, but not be limited to, a description of
   each stage of the transmission process for the Subject Prerecorded Messages.

           ANSWER: Defendant hired a third-party marketing company via contract produced
   as Bates Numbers GREENWAY 0001, to, among other things, send prerecorded voice
   messages to certain customers’ voicemail inboxes without making a call to the individual’s
   telephone. Defendant is without knowledge as to the detailed method or process by which
   the third-party vendor sent the Subject Prerecorded Messages.

          6.      Identify the name(s) of the individual(s) who prepared and/or approved the
   content of the Subject Prerecorded Messages.

          ANSWER: Shaun Allen, and BDC Promotions.

          7.     Identify every communication between You and Plaintiff.

          ANSWER: Defendant has no record of any communications to Plaintiff other than
   the messages sent by the third-party vendor.

          8.     Identify who sent the Subject Prerecorded Messages to Plaintiff.

          ANSWER: BDC Promotions.

           9.      Describe the equipment used to send (1) the Subject Prerecorded Messages,
   and (2) if different equipment was used, the Prerecorded Messages.

          ANSWER: Defendant is without knowledge as to the equipment used to send the
   Subject Prerecorded Messages or the Prerecorded Messages, which the third-party vendor
   sent.

          10.     Describe any equipment used by You or anyone on Your behalf to store
   telephone numbers belonging to recipients of Prerecorded Messages. Your answer should
   include a description of how that equipment interacts with any equipment used to send the
   Prerecorded Messages.

          AMENDED ANSWER: Defendant employs industry leading customer relationship
   software, eLead, to store, sequester, and protect all customer information in a legally
   compliant manner. Each store is a unique information silo and users are denied access to
   personal and private information they are not authorized to access.

         11.     Have You ever received formal or informal complaints regarding Prerecorded
   Messages? If so, identify the complaint, including the date and name(s) of the individual(s)
   making the complaint.




                                                3
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 4 of 9 PageID 814




          AMENDED ANSWER: Defendant objects to this interrogatory as it is overbroad, is
   not proportional to the needs of this case, seeks information that is not likely to lead to the
   discovery of admissible evidence, and is unduly burdensome. This interrogatory is not
   narrowly tailored to the claims and defenses in this litigation, and would require the search
   of hundreds of email accounts, inboxes, and records to identify any complaint regarding
   Prerecorded Messages and that term is broadly defined.

          Subject to Plaintiff’s agreement to limit this interrogatory, for the time being, to seek
   only complaints received by Defendant’s general counsel’s office, please see Bates Numbers
   GREENWAY 0013 – GREENWAY 0037.

           12.     Describe what type of consent or permission, if any, You obtained from
   Plaintiffs to send the Subject Prerecorded Messages prior to sending the messages.

           ANSWER: Express, written consent. Plaintiff provided his phone number to
   Defendant without any restriction or objection to receiving marketing communications.
   Moreover, Plaintiff’s business interactions with Defendant were and are subject to
   Defendant’s privacy policy, which is publicly available at the following URL:
   https://www.greenwaychryslerjeepdodge.com/privacy-policy, and contains an express
   consent to receive marketing communications, expressly including automated calls.

           13.     Describe what type of consent or permission, if any, You obtained from
   recipients of the Prerecorded Messages prior to sending the Prerecorded Messages.

           ANSWER: Express, written consent. All of the individuals that were contacted by
   the third-party vendor provided phone numbers to Defendant without any restriction or
   objection to receiving marketing communications. Moreover, their business interactions with
   Defendant were and are subject to Defendant’s privacy policy, which is publicly available at
   the following URL: https://www.greenwaychryslerjeepdodge.com/privacy-policy, and
   contains an express consent to receive marketing communications, expressly including
   automated calls.

          14.   Describe the manner in which the list(s) of telephone numbers to which
   Prerecorded Messages were sent was compiled or acquired, and identify the source(s) of the
   telephone numbers and the persons who complied them.

          AMENDED ANSWER: The telephone numbers were collected in a variety of ways,
   including through requests for information submitted by the providers online, in written
   contracts for the purchase and lease of vehicles, and in written contracts for service of
   vehicles. All of the individuals that were contacted by the third-party vendor provided based
   on information received from Defendant, provided their phone numbers to Defendant
   without any restriction or objection to receiving marketing communications. Moreover, their
   business interactions with Defendant were and are subject to Defendant’s privacy policy,
   which        is        publicly       available      at       the        following      URL:




                                                  4
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 5 of 9 PageID 815




   https://www.greenwaychryslerjeepdodge.com/privacy-policy, and contains an express
   consent to receive marketing communications, expressly including automated calls.

           15.    Identify (a) each telephone number for the telephone line(s) from which You,
   or anyone on your behalf, sent the Subject Prerecorded Messages, (b) the telephone service
   provider(s) for each such telephone number, and (c) the account number, name and address
   for the account holder of each such telephone number.

           ANSWER: Defendant is without knowledge as the third-party vendor sent the
   Subject Prerecorded Messages. Defendant has no information to believe any number other
   than the 407-211-6060 number was used.

          16.    Identify (a) each telephone number for the telephone line(s) from which You,
   or anyone on Your behalf, sent Prerecorded Messages, (b) the telephone service provider(s)
   for each such telephone number, and (c) the account number, name and address for the
   account holder of each such telephone number.

           ANSWER: Defendant is without knowledge as the third-party vendor sent the
   Subject Prerecorded Messages. Defendant has no information to believe any number other
   than the 407-211-6060 number was used. Without waiving this objection, the following
   telephone numbers were used:

           17.    Describe the reason(s) why the Subject Prerecorded Messages were sent to
   Plaintiff.

           ANSWER: The messages were sent for marketing purposes with express consent of
   Plaintiff, specifically to invite Plaintiff to an event at Defendant’s place of business.

           18.   Describe the reason(s) why Prerecorded Messages were sent to recipients of
   the Prerecorded Messages.

           ANSWER: The messages were sent for marketing purposes with express consent of
   the recipients, specifically to invite recipients to an event at Defendant’s place of business.

           19.    Were You aware of the restrictions imposed by the Telephone Consumer
   Protection Act prior to the time the Subject Prerecorded Messages were sent?

          ANSWER: Defendant was aware of the Telephone Consumer Protection Act
   (“TCPA”) before the Subject Prerecorded Messages were sent. Defendant takes great effort
   to ensure that only customers that consent to receive marketing communications receive
   them and use systems and software that prevent initial contact to customers without express
   consent, and provide the ability for customers to opt out of marketing communications. This
   includes the use of industry leading customer relationship software to store, sequester, and
   protect all customer information in a legally compliant manner. Each store is a unique




                                                  5
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 6 of 9 PageID 816




   information silo and users are denied access to personal and private information they are not
   authorized to access.

          20.   The identity of all persons or entities who participated in transmitting
   Prerecorded Messages.

          ANSWER: Shaun Allen, and BDC Promotions.

          21.    The identity of all persons or entities who participated in transmitting the
   Subject Prerecorded Messages.

          ANSWER: Shaun Allen, and BDC Promotions.

          22.    Describe the relationship between You and Greenway Automotive Group.

          ANSWER: Defendant is part of the Greenway Automotive Group – a trade name of
   a family of new and used car dealerships based in Florida.




                                                 6
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 7 of 9 PageID 817
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 8 of 9 PageID 818




      Respectfully submitted this 17th day of May, 2019,

                                          /s/ Brock Magruder
                                          Jason A. Zimmerman
                                          Florida Bar No. 104392
                                          Primary Email Address:
                                          jason.zimmerman@gray-robinson.com
                                          Secondary Email Addresses:
                                          cindi.garner@gray-robinson.com
                                          kathy.savage@gray-robinson.com
                                          Brock Magruder
                                          Florida Bar No. 112614
                                          Primary Email Address:
                                          brock.magruder@gray-robinson.com
                                          Secondary Email Address:
                                          shawna.tucker@gray-robinson.com
                                          Jeffrey M. Aaron
                                          Florida Bar No. 123473
                                          Primary Email Address:
                                          jeff.aaron@gray-robinson.com
                                          Secondary Email Address:
                                          donna.flynn@gray-robinson.com
                                          GrayRobinson, P.A.
                                          P.O. Box 3068
                                          301 East Pine Street, Suite 1400 (32801)
                                          Orlando, Florida 32802
                                          Telephone: (407) 843-8880
                                          Facsimile: (407) 244-5690

                                          Attorneys for Defendant
                                          Greenway Chrysler-Jeep-Dodge, Inc.
                                          d/b/a Greenway Dodge Chrysler Jeep




                                              8
Case 6:19-cv-00196-GAP-DCI Document 50-8 Filed 09/30/19 Page 9 of 9 PageID 819



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 17, 2019, I forwarded a true and correct copy of the

foregoing via email to: MANUEL S. HIRALDO [mhiraldo@hiraldolaw.com], Hiraldo, P.A., 401

E. Las Olas Boulevard, Suite 1400, Ft. Lauderdale, FL 33301; MICHAEL EISENBAND

[Meisenband@Eisenbandlaw.com], Eisenband Law, P.A., 515 E. las Olas Boulevard, Suite 120,

Fort Lauderdale, FL 33301; SCOTT A. EDELSBERG [scott@edelsberglaw.com], Edelsberg Law,

P.A., 2875 N.E. 191st Street, Suite 703, Aventura, FL 33180; IGNACIO J. HIRALDO

[ijhiraldo@ijhlaw.com], IJH Law, 14 NE First Avenue, 10th Floor, Miami, FL 33131 and to

ANDREW J. SHAMIS [ashamis@shamisgentile.com], Shamis & Gentile, P.A., 14 NE First

Avenue, #1205, Miami, FL 33132.


                                        /s/ Brock Magruder
                                        Brock Magruder
                                        Florida Bar No. 112614




                                           9
